 CARPENTERS DISTRICTCOUNCIL OF DENVERCarpenters District Council of Denver and Vicinity andGodwin Bevers Co., Inc. and Local Union No. 1 ofthe Bricklayers,Masons&Plasterers InternationalUnion of America,AFL-CIO. Case 27-CD-143August 1, 1973DECISION AND ORDER QUASHING NOTICEOF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed on July 3, 1973, by Godwin Bevers Co.,Inc., herein called Godwin Bevers or the Employer,alleging that Carpenters District Council of Denverand Vicinity, herein called Carpenters, had violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing GodwinBevers to assign certain work to employees repre-sented by Carpenters rather than to employees repre-sented by Local Union No. 1 of the Bricklayers,Masons & Plasterers International Union of America,AFL-CIO, herein called Bricklayers.Pursuant to notice, a hearing was held before Hear-ing Officer John F. Sayre on September 26, 1972, inDenver, Colorado. All parties appeared at the hear-ing' and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to ad-duce evidence bearing on the issues. Thereafter, theEmployer, the Carpenters, and the Bricklayers filedbriefs.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this case and hereby makes the following findings:ITHE BUSINESS OF THE EMPLOYERGodwin Bevers is a Colorado corporation engagedin the commercial building construction industry.During the past 12-month representative period, God-win Bevers purchased directly from sources outsidethe State of Colorado, for delivery within the State ofColorado, goods valued in excess of $50,000. Accord-ingly we find, as the parties have stipulated, that theEmployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and it will effectuatethe policies of the Act to assert jurisdiction herein.'The Employer was not represented by counsel, but was represented byits president, B C GodwinIITHE LABORORGANIZATIONS155The parties stipulated,and we find,that Carpentersand Bricklayers are labor organizations within themeaning of Section2(5) of the Act.IIITHE DISPUTEA. The Work in DisputeThe work in dispute consists of the setting, leveling,plumbing, aligning, welding, and patching of precastconcrete exterior wall panels at the Employer's Day-ton Meadows construction site, located at 600 DaytonStreet,Denver, Colorado.B. Background and Facts of the DisputeIn the latter part of 1971, Godwin Bevers, as gener-al contractor commenced the construction of a com-plex of apartment buildings at 600 South DaytonStreet,Denver, Colorado, known as the DaytonMeadows project. The project consists of the con-struction of 10 to 12 three-story apartment buildings.The exterior of the apartment buildings are construct-ed with the use of three-story high precast concrete"tilt-up" panels and boxes. Approximately 400 suchprecast panels are to be erected for completion of theproject.The precast panels and boxes are both ofwoodgrain texture and smooth finish and are utilizedboth as decorative and structural members. The pan-els are cast by carpenter employees of Godwin Beversat the jobsite. The carpenters build the wooden por-tion of the forms and strip the forms when the castingis complete. This phase of the work is not in dispute.After the panels are cured, they are lifted by craneclose to the area of installation. At that time the dis-puted work of setting, leveling, plumbing, aligning,welding, and patching is performed.On December 30, 1971, the Employer assigned thedisputed work to Carpenters. By letter dated Febru-ary 18, 1972,2 and received by the Employer on Feb-ruary 21, the National Joint Board for Settlement ofJurisdictional Disputes advised Godwin Bevers that ajurisdictional dispute existed between the Bricklayersand the Carpenters involving the setting of the exteri-or wall panels. The letter requested the Employer toprovide certain information concerning the diputedwork and advised that the Joint Board would considerthe matter at a meeting on March 9. The Employer,by letter dated March 7, complied with the JointBoard's request for information. On March 13, theEmployer received a letter from the Joint Board ad-vising that the Joint Board, at its meeting on March2Unless otherwise indicated all dates are in 1972205 NLRB No. 22 156DECISIONS OF NATIONAL LABOR RELATIONS BOARD9, had awarded the disputed work to Bricklayers.After discussing the matter of the award with arepresentativeofBricklayers, theEmployer, onMarch 21, notified the Joint Board and Bricklayersthat it proposed to replace two carpenterson itsinstal-lation crew with two bricklayers upon attrition of thecarpenters presently on the job. The Bricklayer's rep-resentative orally approved this compromise and, onor about April 14 or 15, when one carpenter left thejob, the Employer replaced him with an apprenticebricklayer. The Carpenters businessagent,Lamping,thereupon contacted the Employer and expressed sur-prise at the Employer's concession to the Bricklayerswhich resulted in a carpenter being replaced by abricklayer. The Employer explained that it felt con-tractually bound, by its agreement with Bricklayers,to honor the Joint Board decision. Lamping adivsedthe Employer that Carpenters does not recognize de-cisions of the National Joint Board and that Carpen-terscollective-bargainingagreementwiththeEmployer does not provide for Joint Board resolutionof disputes. Lamping also told the Employer, in effect,that the Carpenters would engage in a work stoppagein order to reobtain the full measure of the workassignmentfor its members. Subsequently, in furtherdiscussions with the Employer, Lamping reiteratedthe Carpenters threat of strike but a strike in factnever materialized.At all times material, the Employer had currentcollective-bargaining agreements with both contest-ing unions.Both contracts arguably cover the work indispute.The Employer's contract with Bricklayersprovides for the submission of all jurisdictional dis-putes to the National Joint Board and recognizes thedecisions of the Joint Board as binding on the parties.The Carpenters, on the other hand, does not subscribeto any voluntary method for adjustment of jurisdic-tional disputes, does not recognize the National JointBoard, does not take part therein and has no represen-tation thereon, and, for this reason, does not recog-nizethe jurisdiction of the National Joint Board orsubscribe to its decisions.We take judicial notice ofour findings in previous cases involving sister localsby the Carpenters that Carpenters parent organiza-tion has been in "non-compliance" status with theNational Joint Board for several years.'In the absence of evidence to the contrary, we as-sumethat it continued in that status at the time of theinstant dispute.Our dissenting colleague, however, correctly notesthat in a recent decision,4 in which he also dissented,3 See, e g,Marble Masons, Terrazzo Workers and Tile Layers, etc (Winn-Senter Construction Company),194 NLRB No74, International Associationof Bridge,Structural&OrnamentalIronWorkers, Local 272 (P & G Erectors,Inc),203 NLRB No 178we said that:. . . where an "agreed-upon method" has beenformally and deliberately created by the parties,stability in labor relations requires a deliberateand formal withdrawal from such procedures be-fore it will be considered no longer effective andbinding. The record before us contains no evi-dence, apart from the noncompliance with theJoint Board's awards, indicating any such with-drawal from the previously agreed-upon method.Accordingly, we conclude that there remains ineffect the previously established method, "agreedupon" within the meaning of Section 10(k) of theAct, for resolving this jurisdictional dispute.We adhere to this view and will consider evidence ofa party's formal withdrawal or attempted withdrawalfrom the National Joint Board whenever such evi-dence is properly offered. Here, however, as in V & C,supra,which involved the Laborers union, no evi-dence of the Carpenters withdrawal, or attemptedwithdrawal, was offered. Indeed, none of the partiesto this dispute even asserted that Carpenters had atany time withdrawn or tried to withdraw from theJoint Board. In these circumstances, we cannot findthat Carpenters has withdrawn.Our colleague relies on language inConcrete Erec-tionIas evidence establishing that Carpenters has, infact,withdrawn. InConcrete Erectionour primaryholding was that the employer was not contractuallybound to Joint Board procedures and, therefore, ourstatement about Carpenters withdrawal was in thenature ofdicta.Furthermore, a review of the recordin that case shows that the dicta may have been bothunfortunate and unnecessary, since, as here, the issueof withdrawal by the Carpenters from the Joint Boardhad not been litigated on the record. Rather, the evi-dence there, as here, showed only that the Carpenterswas in noncompliance with Joint Board determina-tions and, for that reason, had decided to cease parti-cipating in Joint Board proceedings.We note in addition that the quoted language inConcrete Erectionwas based, not on the record there,but on our previous decision inHoffman ConstructionCo.'where the Board found that neither the employernor the Carpenters was bound by Joint Board deter-minations. But there the finding as to the Carpenterswithdrawal was merely an adoption of a stipulation ofcounsel, and thus was not based on an analysis ofrecord evidence. Under those circumstances, we doLocal423, Laborers' International Union of North America, AFL-CIO (V& C BrickcleanmgCo), 203 NLRB No 1765Bricklayers &StonemasonsUnion Local No 3 of Arizona (Concrete Erec-tion),195 NLRB 2326 Bricklayers, Stone Masons, Plasterers,Marble Masons, Tilelayers, CementMasons,Mosaic and Terrazzo Workers Union No I of Oregon (HoffmanConstruction Co),193 NLRB 1095 CARPENTERS DISTRICT COUNCIL OF DENVERnot believe it can be elevated to a finding of factbinding upon us in all futurecases.'It is noteworthy that in the many jurisdictional dis-putes involving the Carpenters which have come be-forethisBoard since theHoffmandecision,'Carpenters has not relied on the foregoing stipulation,entered intosimilarstipulations, or presented any do-cumentary evidence to establish its withdrawal or at-tempted withdrawal from the Joint Board. In all ofthose cases Carpenters has consistently contendedonly that it was placed in noncompliance status by theJoint Board on or about April 11, 1971, and for thatreason has chosen not to participate since that time inJoint Board proceedings and therefore does not con-sider itself bound by its determinations.Thus we do not here, as our colleagueseems toimply, depart from our statement in V & C, to theeffect that we will consider the consequences of with-drawal if and when a case comes before us in whichthe record contains probative evidence that one of theunions in the jurisdictional dispute has formally with-drawn or attempted to withdraw from the NationalJoint Board. But we find no such record evidence-nor even such a contention-here. Accordingly, weare not persuaded by our colleague's dissenting viewson this issue.C. Contentions of the PartiesThe Bricklayers contends that the complaint hereinshould be dismissed and the notice of hearingquashed on the grounds that (1) no reasonable causeexiststo believe that Section 8(b)(4)(D) has been vio-lated, (2) the Employer is contractually bound to hon-or the decision of the National Joint Board awardingthe work to Bricklayers, and (3) the dispute has, infact, been resolved by the Employer's replacing of acarpenter with a bricklayer on the installation crew.Alternatively, the Bricklayers contends that the criter-ia normally considered by the Board in determiningjurisdictional disputes under Section 10(k) of the Actfavor awarding the work to employees represented byit.The Carpenters contends that it has not agreed toany voluntary method for adjustment of this disputeand that no such method exists which is binding on' Furthermore, the primary issue in that case,as inConcrete Erection,wasagain whether the employer was bound to Joint Board proceedings8 See,e g, Marble Masons, Terrazzo Workers and Tile Layers SubordinateUnion No 3 of Kansas City, Bricklayers, Masons and PlasterersInternationalUnion of America, AFL-CIO (Winn-Senter Construction Company),194NLRB 392,Bricklayers,Masons and Plasterers' International Union of Amen-ca, Local No 1, AFL-CIO (Lembke Construction Company of Colorado, Inc ),194 NLRB 649,Concrete Erection, supra, International Association of Bridge,Structural & Ornamental Iron Workers, Local 272 (P & G Erectors,Inc), 203NLRB No. 178157allnecessary parties. Specifically, Carpenters con-tends that its agreement with the Employer containsneither a reference to the Joint Board nor to any othermethod of voluntary resolution of jurisdictional dis-putes. On the merits, Carpenters contends that all ofthe relevant factors support the Employer's originalassignment of the work to employees represented byit.The Employer contends that, although it and theBricklayers are contractually bound to honor theJoint Board's determination, the Carpenters is notsimilarly bound, and that the dispute must thereforebe resolved by the Board. The Employer asserts thatwhen the Joint Board awarded the disputed work toBricklayers, contrary to its own priorassignment toCarpenters, it felt itself pressured by both unions; thatit sought to resolve the conflict amicably between theunions; and that Carpenters was unwilling to agree tothe Employer's proposed compromise solution andthreatened to picketunlessthe Employerreassignedall of the work to carpenters .9 On the merits, the Em-ployer favors its original assignment to carpenters or,in the alternative, to a composite crew of carpentersand bricklayers.D. Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonablecause tobelieve that Section 8(b)(4)(D) has been violated, and(2) the parties have not agreed upon methods for thevoluntary adjustment of the dispute.As to (1), above, the record shows that, after theJoint Board issued its decision, the Employer modi-fied its original assignment of the work. TheEmployer's president, Godwin, testified that his deci-sion to replace a carpenter with a bricklayer on theinstallation crew was not entirely voluntary, but wasin response to the pressure generated by the JointBoard's award. The record further shows that, follow-ing this reassignment, Carpenters threatened to picketthe Employer unless all the work was reassigned tocarpenters. The fact that the relationship between theEmployer and the Carpenters remained amicable andthat no strike actually occurred does not preclude afinding which we make, that the Employer considereditself threatened with serious economic harm by Car-pentersunlessitacquiesced in the Carpenters de-gThe fact that the Employer and Carpentersagreed that the dispute couldnot reachthe Board for determination absent a serious threat of work stop-page, which threat, Carpenters thereuponmade, does not render such threata sham as arguedby Bricklayers Since Carpenterswas unwilling to agree tothe Employer's proposal to utilize a composite crew and insisted upon all ofthe work, the Employer had reasonto believe that the threat would be earnedout unless it acquiescedin the Carpentersdemands 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDmands. Accordingly, we find that reasonable causeexists to believe that Section 8(b)(4)(D) of the Act hasbeen violated.As to (2), above, we find, contrary to Carpenterscontention, that all of the parties to this dispute arebound by the procedures and decisions of the Nation-al Joint Board. That entity was reestablished, follow-ing a brief hiatus, on April 3, 1970, by an agreementbetween the Building and Construction Trades De-partment, AFL-CIO, and certain "participating Con-tractors' Employers' Associations." 10 The Bricklayersand Carpenters International unions, as members ofthe Building and Construction Trades Department,AFL-CIO, are contractually required to honor itsconstitution. 11 which, in article X, Jurisdictional Dis-putes, provides:All jurisdictional disputes between or among af-filiated national and international unions andtheir affiliated local unions shall be settled andadjusted according to the present plan estab-lished by the building and construction tradesdepartment or any other plan or method of pro-cedure adopted in the future by the departmentfor the settlement of jurisdictional disputes. Saidpresent plan or any plan adopted in the futureshall be recognized as final and binding upon thedepartment and upon all affiliated national orinternational unions and their affiliated localunions. 12In view of the foregoing, we find that both Carpen-ters and Bricklayers are bound to honor the jurisdic-tion and decisions of the National Joint Board. Aspreviously stated, the Employer in its contract withBricklayers has also agreed to submit jurisdictionaldisputes to, and to abide by the decisions of, the JointBoard. The fact that Carpenters currently may be ina position of "non-compliance" with past Joint Boarddeterminations is immaterial for the purposes of thisproceeding.13Accordingly, we shall quash the notice of hearingissued herein.ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed."See,e g.,Bricklayers,Masons and Plasterers'InternationalUnion ofAmerica, LocalNo 1, AFL-CIO (LemkeConstructionCompany of Colorado,Inc194 NLRB649,Winn-Senter, supraWood,Wire and Metal Lathers International Union,et al (AcousticalContractors Associationof Cleveland),119 NLRB 1345,1346,et seq12Constitution of the Building and Construction Trades Department,AFL-CIO,November 1971.13Local 423, Laborers'InternationalUnion of NorthAmerica,AFL-CIO (V& C BrickcleaningCo),203 NLRB No 176MEMBERKENNEDY,dissenting:Iwould not quash the notice of hearing in thisproceeding. As noted by the majority, the Carpentershave been in "noncompliance" status with the Na-tional Joint Board for several years. Under the rulesand regulations of the Joint Board, so long as theCarpenters remain in noncompliancestatus"no deci-sion in any case decided in favor of the [Carpenters]shall be issued" and the Carpenters are not entitled toa representative on the Joint Board.Apparently, my colleagues are not offended by re-quiring a party to participate in a proceeding in whichthe cards are "stacked" in such a manner that hecannot possibly win. I am unwilling to require a partyto utilize such a proceeding. The earlierBoard casesholding that there is no agreed-upon method of settle-ment, within the meaning of 10(k) of the Act, wherea union is in "noncompliance" status, are clearly cor-rect. SeeLathers Local Union No. 62, Wood, Wire &Metal Lathers International Union, AFL-CIO (Belou& Co. Accoustics, Inc.),150 NLRB 21, 25;Bricklayers& Stonemasons Union Local No. 3 of Arizona (ConcreteErection),195 NLRB 232;Plumbers and PipefittersLocal No. 32 (Tacoma Chapter of the Associated Gener-al Contractors of America, Inc.),191NLRB 573.When the Board issued on May 31, 1973, its Sup-plemental Decision and Order Denying Motion forReconsideration inLocal 423, LaborersInternationalUnion of North America, AFL-CIO (V & C Brickclean-ing Co.),203 NLRB No. 176, I understood that myfour colleagues would honor a request to withdrawfrom the Joint Board. At least they stated:Rather, it appears that, where an "agreed-upon" method has been formally and deliber-ately created by the parties, stability in labor rela-tions requires a deliberate and formalwithdrawalfrom such procedure before it will be consideredno longer effective and binding. The record be-fore us contains no evidence, apart from the non-compliancewith the Joint Board's awards,indicating any suchwithdrawalfrom the previ-ously agreed-upon method. Accordingly, we con-clude that there remains in effect the previouslyestablishedmethod, "agreed upon" within themeaning of Section 10(k) of the Act, for resolvingthis jurisdictional dispute. [Emphasis supplied.]Itnow appears that this "withdrawal"language inthat Supplemental Decision is meaningless for twomembers of the majority in the instant case whojoined me in the decision in theConcrete Erectioncase,supra,in which we said:Moreover, the evidence establishes that Car- CARPENTERS DISTRICT COUNCIL OF DENVERpenters has been in "non-compliance" with theNational Joint Board since April 1, 1971, andsince that time haswithdrawnfrom and refusedto participate in Joint Board proceedings. [Em-phasis supplied.]It seems to me that my colleagues ignore the require-ment of Section 10(k) of the Act that any agreed-uponmethod of adjustment must be voluntary. I suggestthat in the area of jurisdictional disputes the Boardmajority has come dangerously close to the "compul-sory arbitration" which Member Fanning condemnedin his dissent inCollyer InsulatedWire,192 NLRB837.The majority has found that the Carpenters Union(1) does not subscribe to any voluntary method foradjustment of jurisdictional disputes; (2) does not rec-ognize the National Joint Board; (3) does not takepart in the National Joint Board; (4) has no represen-tation on the National Joint Board; (5) does not rec-ognize the jurisdiction of the National Joint Board;(6) does not subscribe to decisions of the NationalJoint Board, and (7) has been in "non-compliance"status with the National Joint Board for several years.It escapes me how the majority, in the face of all ofthe foregoing facts, can persist in a finding that theCarpenters Union has agreed to a method for thevoluntary adjustment of this dispute.The majority states that "We take judicial notice of159our finding in previous cases involving sister locals bythe Carpenters that Carpenters parent organizationhas been in `non-compliance' status with the NationalJoint Board for several years." I cannot understandwhy they are willing to take judicial notice of theearlier decisions finding the Carpenters in the statusof "non-compliance" but are unwilling to take judicialnotice of earlier decisions finding that the Carpentershad "withdrawn" from the National Joint Board. Themajority labels as "dicta" 14 our earlier factual findingin theConcrete Erectioncase that the CarpentersUnion has withdrawn from and refused to participatein the National Joint Board proceedings. In my view,the factual finding that the Carpenters had withdrawnin theConcrete Erectioncase was notdicta.Further-more, the factual finding was neither "unfortunate"nor "unnecessary" as now characterized by the major-ity.Moreover, in the recent oral argument in P & GErectors, Inc.,Case 12-CD-183, the representation ofcounsel for Broward County Carpenters DistrictCouncil that the Carpenters had withdrawn from theJoint Board was not challenged even though counselfor the Joint Board appeared and argued in the case.For all of the foregoing reasons, the Board isobliged to hear and determine this dispute pursuantto the mandate of Section 10(k) of the Act.14 I had always understood that "dicta" had reference to a statement of lawor legal principle not necessary for a decision in the case I have not under-stood "dicta" to have reference to factual findings